Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 1 of 9




 EXHIBIT G
           Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 2 of 9




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


                                                                   MDL NO. 1:15-md-2657-FDS

                                                                   This document relates to:

                                                                   All Actions


          PLAINTIFFS’ OBJECTIONS AND RESPONSES TO DEFENDANT
       GLAXOSMITHKLINE LLC’S REQUESTS FOR PRODUCTION OF EXPERT
                          RELATED DOCUMENTS

           REQUEST NO. 1: With respect to the in vitro ondansetron study, described as “in press,” on
    page 36 of Bengt Danielsson’s expert report (“in vitro study”), produce:
           a.     All underlying data for the in vitro study;
           b.     The protocol and final manuscript for the in vitro study;
           c.     All documents relating to the funding sources for the in vitro study; and
           d.     All communications with the editor and/or publisher of the journal to which the in
                  vitro study was submitted, including but not limited to, manuscript drafts, revisions,
                  and reviewer comments.

            RESPONSE TO REQUEST NO. 1: The final manuscript and supporting data are
    publicly available and were produced to GSK on August 27, 2018 with the Supplemental and
    Rebuttal Expert Report of Bengt Danielsson MD, Ph.D. See B Danielsson, W Webster, H
    Ritchie, Ondansetron and teratogenicity in rats: evidence for a mechanism mediated via
    embryonic        hERG        blockade,      Reproductive        Toxicology      2018       at
    doi.org/10.1016/j.reprotox.2018.08.018).    With regard to funding, Plaintiffs attach
    documents in their possession, custody or control and of which Plaintiffs’ counsel are aware.
    To the extent this request seeks additional information, it is beyond Plaintiffs’ possession,
    custody or control, unduly burdensome, not proportional to the needs of the case, and calls
    for information that would be protected by the academic research privilege.1


           REQUEST NO. 2: With respect to the “study conducted by H. Ritchie of University of

1
  E.g., In re Bextra & Celebrex Mktg. Sales Practices & Prod. Liab. Litig., 249 F.R.D. 8, 14 (D. Mass. 2008) (“The batch
or wholesale disclosure by the NEJM of the peer reviewer comments communicated to authors will be harmful to the
NEJM's ability to fulfill both its journalistic and scholarly missions, and by extension harmful to the medical and
scientific communities, and to the public interest.”); id. at *13 (rightly characterizing the pharmaceutical company’s
inappropriate effort as “coopting the expertise of the NEJM and its outside reviewers” in lieu of [or, more likely, in
addition to] hiring its own experts to attack the Plaintiffs' causation theories.”).



                                                           1
         Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 3 of 9




 Sydney” cited on page 37 (see Figure 14) of Bengt Danielsson’s expert report (“Ritchie
 ondansetron study”), produce:
       a.      A copy of the final report or manuscript of the Ritchie ondansetron study;
       b.      All underlying data for the Ritchie ondansetron study;
        c.      All protocols and drafts of the Ritchie ondansetron study;
        d.      All documents relating to the funding sources for the Ritchie ondansetron study;
        e.      All communications between Bengt Danielsson and Helen Ritchie, or a co-
                investigator/ co-author of the Ritchie ondansetron study, regarding that study; and
        f.      All communications with the editor and/or publisher of the journal to which the
                Ritchie ondansetron study was submitted, including but not limited to, manuscript
                drafts, revisions and reviewer comments.

       RESPONSE TO REQUEST NO. 2: The final manuscript and supporting data are
 publicly available and were produced to GSK on August 27, 2018 with the Supplemental and
 Rebuttal Expert Report of Bengt Danielsson MD, Ph.D. See B Danielsson, W Webster, H
 Ritchie, Ondansetron and teratogenicity in rats: evidence for a mechanism mediated via
 embryonic         hERG       blockade,      Reproductive      Toxicology       2018        at
 doi.org/10.1016/j.reprotox.2018.08.018). With regard to funding sources, Plaintiffs produce
 herewith responsive documents in their possession, custody or control and of which
 Plaintiffs’ counsel are aware. To the extent this request seeks additional information,
 Plaintiffs object because the request calls for information that is beyond Plaintiffs’
 possession, custody or control, unduly burdensome, not proportional to the needs of the case,
 and calls for information that would be protected by the academic research privilege.

        REQUEST NO. 3: With respect to the “paper currently in review at the journal
 Bioelectricity” referenced at p. 27 of Dr. Levin’s expert report (“Levin Paper”), produce:
        a.      A copy of the final manuscript submitted to Bioelectricity.
        b.      All communications with the editor and/or publisher of Bioelectricity regarding the
                Levin Paper, including but not limited to, manuscript drafts, revisions and reviewer
                comments.

       RESPONSE TO REQUEST NO. 3: The final manuscript and any included
 supporting data will be produced when they become publicly available. To the extent this
 request seeks additional information, Plaintiffs object because the request calls for
 information that is beyond Plaintiffs’ possession, custody or control, unduly burdensome,
 not proportional to the needs of the case, and calls for information that would be protected
 by the academic research privilege.

          REQUEST NO. 4: With respect to the Danielsson 2014 study,1 produce the following:

          a.      The study protocol;
          b.      The de-identified underlying data;
          c.      The SAS2 (or any other statistical software) codes and input used in analyzing the

1 Danielsson B, Wikner BN, Källén B. Use of ondansetron during pregnancy and congenital malformations in the infant.
Reprod Toxicol 2014;50:134-7.
                                                         2
         Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 4 of 9




                   data;
          d.       The entire SAS (or any other statistical software) output and/or printout of the final
                   analyses;
          e.       Any statistical programming code(s) used in any way in connection with the
                   published article, including any of the preliminary or other analyses that were not
                   reported.
          f.       The data dictionary, variable lists, or any other glossary of terms, or annotation(s),
                   necessary to interpret the SAS (or any other statistical software) codes or output
                   and/or printout;
          g.       Any drafts of the published study; and
          h.       All reviewer comments on the draft(s) of the study submitted to Reproductive
                   Toxicology.

       RESPONSE TO REQUEST NO. 4: Objection. The request seeks information that is
 beyond Plaintiffs’ possession, custody or control, unduly burdensome, not proportional to the
 needs of the case, and calls for information that would be protected by the academic privilege.

         REQUEST NO. 5: Produce all communications between Plaintiffs’ Attorneys and any of
 the author(s) of the following studies regarding the studies:

          a.       Anderka M, Mitchell AA, Louik C, Werler MM, Hernández-Diaz S, Rasmussen
                   SA; National Birth Defects Prevention Study. Medications used to treat nausea and
                   vomiting of pregnancy and the risk of selected birth defects. Birth Defects Res A
                   Clin Mol Teratol 2012;94(1):22-30.

          b.       Andersen JT, Jimenez-Solem E, Andersen NL, Poulsen HE. Ondansetron use in
                   early pregnancy and the risk of congenital malformations - a register based
                   nationwide cohort study. Pharmacoepidemiol Drug Saf 2013;22(Suppl 1):13-14.

          c.       Colvin L, Gill AW, Slack-Smith L, Stanley FJ, Bower C. Off-label use of
                   ondansetron in pregnancy in Western Australia. Biomed Res Int
                   2013;2013:909860; Dec 12 Epub ahead of print.

          d.       Danielsson B, Wikner BN, Källén B. Use of ondansetron during pregnancy and
                   congenital malformations in the infant. Reprod Toxicol 2014;50:134-7.

          e.       Huybrechts KF, Hernandez-Diaz S, Straub L, Gray K, Patorno E, Desai R, Mogun
                   H, Bateman B. Ondansetron and the risk of congenital malformations. Birth
                   Defects Res 2018;110:758.

          f.       Parker SE, Van Bennekom C, Anderka M, Mitchell AA for the National Birth
                   Defects Prevention Study. Ondansetron for treatment of nausea and vomiting of
                   pregnancy and the risk of specific birth defects. Obstet Gynecol 2018 July 10.



2 Statistical Analysis Software.
                                                     3
           Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 5 of 9




           g.      Pasternak B, Svanström H, Hviid A. Ondansetron in pregnancy and risk of adverse
                   fetal outcomes. N Engl J Med 2013;368(9):814-23.

           h.      Kirby R, Zambelli-Weiner A, Via C, Yuen M, Weiner D. Early-pregnancy
                   ondansetron exposure and risk of structural birth defects. Birth Defects Res
                   2018;110:758.

    This request excludes communications with expert(s) retained in litigation.

       RESPONSE TO REQUEST NO. 5: After a reasonable search, plaintiffs have not
located any responsive communications.

           REQUEST NO. 6: Produce all communications between Plaintiffs’ Attorneys and the TTi
    research organization, or any of its owners or employees, regarding any of the studies identified in
    Request No. 5.

           RESPONSE TO REQUEST NO. 6: Objection. This request calls for information that
    is not discoverable under Fed. R. Civ. P. 26(b)(3)2 and 26(b)(4)(D).3




2
  Fed. R. Civ. P. 26(b)(3)(A) (“Documents and Tangible Things. Ordinarily, a party may not discover documents and
tangible things that are prepared in anticipation of litigation or for trial by or for another party or its representative
(including the other party's attorney, consultant, surety, indemnitor, insurer, or agent). But, subject to Rule 26(b)(4),
those materials may be discovered if: (i) they are otherwise discoverable under Rule 26(b)(1); and (ii) the party shows
that it has substantial need for the materials to prepare its case and cannot, without undue hardship, obtain their
substantial equivalent by other means.”) (Emphasis added).

3
  Fed. R. Civ. P. 26(b)(4)(D) (“Expert Employed Only for Trial Preparation. Ordinarily, a party may not, by
interrogatories or deposition, discover facts known or opinions held by an expert who has been retained or specially
employed by another party in anticipation of litigation or to prepare for trial and who is not expected to be called as a
witness at trial. But a party may do so only: (i) as provided in Rule 35(b); or (ii) on showing exceptional circumstances
under which it is impracticable for the party to obtain facts or opinions on the same subject by other means.”) (Emphasis
added).

                                                            4
      Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 6 of 9




Dated: September 10, 2018                 Respectfully submitted,

                                          /s/ Robert K. Jenner
                                          Robert K. Jenner (BBO No. 569381)
                                          JENNER LAW
                                          1829 Reisterstown Road, Suite 350
                                          Baltimore, MD 21208
                                          410-413-2155
                                          rjenner@jennerlawfirm.com

                                          Tobias L. Millrood
                                          POGUST, BRASLOW & MILLROOD LLC
                                          8 Tower Bridge, Suite 1520
                                          Conshohocken, PA 19428
                                          610-941-4204
                                          tmillrood@pbmattorneys.com

                                          Kimberly D. Barone Baden
                                          MOTLEY RICE LLC
                                          28 Bridgeside Boulevard
                                          Mount Pleasant, SC 29464
                                          843-216-9265
                                          kbarone@motleyrice.com

                                          M. Elizabeth Graham
                                          GRANT & EISENHOFER P.A.
                                          123 S. Justison Street
                                          Wilmington, DE 19801
                                          302-662-7063
                                          egraham@gelaw.com

                                          James D. Gotz
                                          HAUSFELD
                                          One Marina Park Drive, Suite 1410
                                          Boston, MA 02210
                                          617-207-0600
                                          jgotz@hausfeld.com

                                          Attorneys for Plaintiffs




                                      5
       Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 7 of 9




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on September 10, 2018, the foregoing document was served on the

following via electronic mail:


                                          Madeleine M. McDonough
                                          Jennifer M. Stevenson Jennifer
                                          Stonecipher Hill
                                          SHOOK, HARDY & BACON L.L.P.
                                          2555 Grand Blvd. Kansas
                                          City, MO 64108
                                          Telephone: (816) 474-6550
                                          Facsimile: (816) 421-5547
                                          mmcdonough@shb.com
                                          jstevenson@shb.com
                                          jshill@shb.com
                                          Admitted pro hac vice

                                          Mark D. Seltzer (BBO # 556341) Brain K.
                                          French (BBO # 637856) NIXON
                                          PEABODY LLP
                                          100 Summer Street Boston,
                                          MA 02110 Telephone:
                                          617-345-1000 Facsimile:
                                          617-345-1300
                                          mseltzer@nixonpeabody.com
                                          bfrench@nixonpeabody.com

                                          George W. Vien (BBO # 547411) DONNELLY,
                                          CONROY & GELHAAR LLP
                                          260 Franklin Street, Suite 1600 Boston,
                                          MA 02110
                                          Telephone: 617-720-2880
                                          Facsimile: 617-720-3554
                                          gwv@dcglaw.com

                                           /s/ Robert K. Jenner




                                               6
Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 8 of 9
Case 1:15-md-02657-FDS Document 1289-7 Filed 01/15/19 Page 9 of 9
